                                   1

                                   2

                                   3

                                   4                                      UNITED STATES DISTRICT COURT

                                   5                                     NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     B. DOE, et al.,                                    Case No. 17-cv-03753-SK
                                   8                       Plaintiffs,
                                                                                            ORDER DISCHARGING ORDER TO
                                   9               v.                                       SHOW CAUSE AND
                                                                                            CONDITIONALLY DISMISSING
                                  10     NAPA VALLEY UNIFIED SCHOOL                         ACTION
                                         DISTRICT, et al.,
                                  11
                                                           Defendants.                      Regarding Docket No. 207
                                  12
Northern District of California
 United States District Court




                                  13            The Court has reviewed the response to the Order to Show Cause (“OSC”) filed by J.T.’s
                                  14   counsel. The Court HEREBY DISCHARGES the OSC and will not issue sanctions. However,
                                  15   J.T.’s counsel is admonished that it is their responsibility to familiarize themselves with the Court
                                  16   rules and procedures.
                                  17            In light of the settlements between all parties in this matter, IT IS HEREBY ORDERED
                                  18   that this case be dismissed without prejudice; provided, however, that if any party hereto shall
                                  19   certify to this Court, within sixty days, with proof of service of a copy thereon on opposing
                                  20   counsel, that the agreed consideration for said settlement has not been delivered over, the
                                  21   foregoing Order shall stand vacated and this case shall forthwith be restored to the calendar to be
                                  22   set for trial.
                                  23            IT IS SO ORDERED.
                                  24   Dated: November 29, 2018
                                  25                                                    ______________________________________
                                                                                        SALLIE KIM
                                  26                                                    United States Magistrate Judge
                                  27

                                  28
